

116 HR 3181 IH: Military Readiness and Cost Savings Act
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3181IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Ms. Finkenauer (for herself, Mrs. Bustos, Mr. Loebsack, Mr. Ryan, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to enter into a contract with an eligible institution to carry
			 out research and education activities relating to military painting.
	
 1.Short titleThis Act may be cited as the Military Readiness and Cost Savings Act. 2.FindingsCongress finds the following:
 (1)The Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314), which passed with broad bipartisan support, established an Office of Corrosion Policy and Oversight within the Office of the Under Secretary of Defense for Acquisition and Sustainment. The office was created to oversee and coordinate efforts throughout the Department of Defense to prevent and mitigate corrosion of the military equipment and infrastructure of the Department.
 (2)Corrosion of the equipment and infrastructure of the Department of Defense (referred to in this section as the Department) is expensive and impedes military readiness. According to a study commissioned by the Department’s Office of Corrosion Policy and Oversight, corrosion costs the Department $20.6 billion annually across all services. These costs comprise 21 percent of the Department’s total maintenance costs across all services. Corrosion is responsible for 11 percent, or roughly 1.1 million, of all non-available days for Department assets.
 (3)Chemical-agent-resistant-coatings, which help to protect military vehicles and equipment from chemical and biological weapons and severe environmental conditions that cause corrosion, can range in price from $100 to $800 per gallon. With approximately 3,760 assets of varying sizes painted at a typical Department depot per year, such coatings comprise a significant annual cost category for the operation of the facility and the maintenance of military assets, according to analysis from the Southwest Research Institute.
 (4)Military painter training and certification helps reduce waste and rework of military assets, reducing the costs associated with the application of chemical-agent-resistant-coatings. For example, one military painter training and certification provider helped Letterkenny Army Depot use 8,100 fewer gallons of such coatings per year, saving the depot $500,000 per year through improved transfer efficiency and reduced rework, according to the Southwest Research Institute.
 (5)The Senate Report accompanying S. 1519 (115th Congress; the National Defense Authorization Act for Fiscal Year 2018) included language recognizing the importance of military painter training, noting that paint training programs can save the Department time and funding resources by using advanced technology and equipment along with hands-on training to effectively apply coatings and reduce waste. Additionally, increasing coating transfer efficiency and preventing corrosion and rework can improve asset readiness.
 (6)Investing in military painter and coating training and certification programs helps improve military readiness, increases safety for service members, and reduces paint costs. It is prudent for Congress to invest in research that will foster innovations in those areas.
 (7)The importance of corrosion resistance goes beyond Department assets. Across nearly every sector, corrosion is expensive and poses a safety risk to users. For example, decaying roads and bridges cost the United States economy $5,000,000,000 a year, according to the National Association of Corrosion Engineers. Congress has a duty to pair Federal infrastructure investment with corrosion management to ensure new and existing public infrastructure is built to last.
 (8)The proper application of anticorrosion coatings requires a high degree of knowledge and skill. According to the International Union of Painters and Allied Trades, a poorly executed corrosion prevention project will leave an asset unprotected, increase costs to repair or replace all or parts of it, and irresponsibly use taxpayer dollars. Using trained and certified painters is the most effective way to ensure assets are truly protected from corrosion.
			3.National center for military painter training and applied research
 (a)EstablishmentChapter 131 of title 10, United States Code, is amended by inserting after section 2228 the following new section:
				
					2228a.National Center for Military Painter Training and Applied Research
 (a)In generalThe Secretary of Defense, acting through the Director of the Office of Corrosion Policy and Oversight, shall seek to enter into a contract with an eligible institution under which the institution will carry out the functions described in subsection (c).
 (b)DesignationThe Secretary shall designate the institution that is awarded a contract under subsection (a) as the National Center for Military Painting and Applied Research (referred to in this section as the Center).
 (c)FunctionsThe Center shall— (1)serve as a testing facility for the application of new paint coatings developed by industry-leading research and development facilities;
 (2)partner with industry to assess the efficacy of specific blends of chemical-agent-resistant coating powder on certain military assets to assure maximum cost efficiency, coating effectiveness, and quality finish;
 (3)expand training and certification programs for military painters to covered facilities that have an ongoing, unmet need for such programs;
 (4)develop new teaching tools, which may include the use of virtual reality technology to enable trainees to simulate the painting of a variety of military assets;
 (5)develop online learning modules for training military painters in the use of liquid and powder coatings;
 (6)explore the adoption of automated painting technologies while recognizing that the repair of certain military assets is best performed manually;
 (7)provide on-site consultation and technical assistance at covered facilities to maximize cost efficiency, quality assurance, and operational effectiveness in painting and coating operations; and
 (8)conduct outreach to servicemembers at covered facilities, in coordination with Department of Defense and any appropriate skilled labor organizations, employers, and industry organizations with specialties in corrosion and painting, to raise awareness of military painter career opportunities and any related industrial and commercial painting apprenticeship opportunities for Veterans.
 (d)Contract proceduresA contract under subsection (a) shall be awarded in accordance with full and open competition (as that term is defined in chapter 1 of title 41, United States Code).
 (e)Provision of services for Coast GuardThe Secretary of Defense may enter into an agreement with the Secretary of the department in which the Coast Guard is operating under which the Center may provide, with or without reimbursement for the cost thereof, training and other assistance to the Coast Guard in accordance with subsection (c).
 (f)Annual reportNot later than September 30 of each year covered by the contract under subsection (a), the Center shall submit to the Director of the Office of Corrosion Policy and Oversight a report that describes the progress of the Center in carrying out the functions described in subsection (c), including the progress of the Center in—
 (1)expanding training programs for military painters; and (2)conducting applied research relating to military painting.
 (g)DefinitionsIn this section: (1)The term eligible institution means an entity that—
 (A)as of the date of the enactment of this section, provides military painter training programs that lead to a certification that is recognized by the Department of Defense;
 (B)demonstrates the ability to establish sustainable military painter operations at multiple covered facilities, including on military bases and depots;
 (C)has a proven ability to scale a military painter training program to meet the needs of multiple covered facilities, including by developing or expanding a certified train-the-trainer program;
 (D)demonstrates experience in developing and managing a military painter training and certification program that has proven success in achieving cost savings and unit readiness through training in the prevention and control of corrosion; and
 (E)possesses the facilities and equipment necessary to conduct applied research on the efficacy of military paint composites and coatings and the transfer efficiency of such composites and coatings.
 (2)The term covered facilities means— (A)the facilities of the Department of Defense, including the facilities of—
 (i)the Armed Forces; (ii)the reserve components, including the National Guard; and
 (iii)the Army Corps of Engineers; and (B)subject to an agreement under subsection (e), the facilities of the Coast Guard.
 (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$2,000,000 for fiscal year 2020; and
 (2)$3,000,000 for each of fiscal years 2021 through 2023.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2228 the following new item:
				
					
						2228a. National Center for Military Painter Training and Applied Research..
			